DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Phillip Articola on 11 July 2022

The application has been amended as follows: 

Claim 1: 
line 7: delete the word “and” at the end of the line
line 8: replace the period at the end of the line with “, and”
new line: insert the text of claim 4 beginning with “wherein the organic group is of Formula 1:”
Cancel claim 4.
Claim 9:
Line 9: delete the word “and at the end of the line
Line 10: replace the period at the end of the line with “; and:
New line: insert the text of claim 10 beginning with “wherein the step of the oxide-containing complex comprises”
Cancel claim 10.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest prior art is U.S. Pre-grant Publication 2015/0159036 to Murugesan et al. cited in Information Disclosure Statement filed 1 October 2020 (herein Murugesan).  Murugesan teaches a primer composition comprising metal oxide nanoparticles surface-modified with an organofunctional silane moiety, an organic polymer, and one or more solvents (abstract).  Murugesan teaches that the organofunctional silane moiety has a structure of Formula I shown below wherein R1 can be a number of different species recited in paragraph 0036.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

However, Murugesan does not teach that Formula I can have a structure that would correspond to Formula I or II recited in the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783